Citation Nr: 0001266	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-01 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound (SFW) of the middle one-third of the 
back with healed scar and Muscle Group (MG) XX involvement, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound (SFW) of the right leg 
with Muscle Group (MG) XI involvement.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.  This case comes to the Board of Veterans' Appeals 
(Board) from an October 1997 RO decision which denied 
increases in a 10 percent rating for residuals of a SFW of 
the middle one-third of the back with healed scar and MG XX 
involvement, and a noncompensable rating for residuals of a 
SFW of the right leg with MG XI involvement.  


FINDINGS OF FACT

1.  The residuals of a SFW of the middle one-third of the 
back (dorsal/thoracic region) are manifested by no more than 
a moderate injury to MG XX and a well-healed scar.

2.  The residuals of a SFW of the right leg are manifested by 
a moderate injury to MG XI.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a SFW of the middle one-third of the back 
with healed scar and MG XX involvement have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.56, 4.73, Code 
5320 (1997 and 1999).

2.  The criteria for a rating of 10 percent for residuals of 
a SFW of the right leg with MG XI involvement have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.56, 4.73, Code 
5311 (1997 and 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from April 1943 to October 
1945.  

Service medical records show that on a March 1943 physical 
examination for enlistment purposes there were no 
musculoskeletal defects and the veteran's skin was normal.  
On July 26, 1944, the veteran was wounded in action in 
France, sustaining shell wounds of the left posterior chest 
and right leg.  The wounds were noted to be penetrating and 
mild.  The veteran underwent a debridement of the wounds, and 
a foreign body was removed from the veteran's chest.  The 
veteran was subsequently evacuated to the 188th General 
Hospital in England.  An examination there showed a small, 
clean superficial wound of the right leg and a 4 inch long 
wound over the left chest axillary line that was clean, not 
penetrating, and slightly gaping.  On July 30, 1944, the 
veteran's general condition was noted to be good and his 
wounds were dressed clean.  On August 19, 1944, it was noted 
that the wounds were well-healed.  A final hospital summary 
stated that the wounds were superficial and healed without 
"Lec Closure" and that he was ready for duty.  The veteran 
returned to duty on August 24, 1944.  

On an October 1945 separation physical examination, there 
were no musculoskeletal defects and the veteran's skin was 
noted to have a 1/2 inch well-healed scar on the right calf, 
without abnormalities, and a 3 inch scar on the left back.  
The examination report indicated that the veteran had 
sustained shrapnel wounds to the right calf and back for 
which he was hospitalized in July 1944.  

In a March 1946 decision, the RO granted service connection 
for a moderate wound of the left back involving MG II and for 
a slight, healed wound of the right leg with involvement of 
MG XI, assigning ratings of 10 percent and noncompensable, 
respectively.  

From August to December 1947, the veteran received 
physiotherapy for residuals of a gunshot wound of the left 
side of the back, specifically for chronic neuritis of the 
left 6-10 intercostal nerves due to a scar in the anterior 
axillary line.  A December 1947 record indicates that the 
veteran's condition was improved and that treatment could be 
interrupted for the present time, unless his pains should 
recur in which case additional treatments would be necessary.  

On a January 1948 VA examination, the veteran complained that 
his back scar was intermittently painful.  On examination, 
there was a 3 inch by 3/4 inch well-healed scar on the middle 
third of the left side of the back.  It was beneath the 
scapula, overlying the eighth rib in the posterior axillary 
line.  The scar was not depressed, adherent, or tender.  
There was moderate damage to MG XX, not MG II, and no 
atrophy.  There was good muscle power and no limitation of 
motion or spasm.  It was noted that the body cavity was not 
penetrated and that there was no nerve, bone, or joint 
damage.  The veteran had normal chest expansion.  There was 
also a SFW of the upper third of the right leg with a well-
healed scar the size of a penny on the calf, postero-
medially.  The scar was 1 cm. in diameter, insignificant, and 
not adherent, tender, or depressed.  There was no muscle 
damage or bone, joint, or nerve injury.  The veteran had 
normal sensation and gait.  X-rays of the chest and dorsal 
spine show in part minimal scoliosis of the upper dorsal 
spine with convexity to the left.  The diagnoses were scars 
of the left back and right calf, secondary to wounds, 
asymptomatic.  

In an April 1948 decision, the RO denied an increase in a 10 
percent rating for residuals of a penetrating shrapnel wound 
of the middle one-third of the back with healed scar and MG 
XX (previously MG II) involvement, and in a noncompensable 
rating for a slight, healed wound of the right leg with MG XI 
involvement.  

In a February 1997 statement, Richard Salzer, Jr., M.D., 
indicated that the veteran was under his care from 1993 to 
1995 for various medical reasons including his back.  

In an April 1997 statement, the veteran requested increases 
in his service-connected SFW disabilities.  He indicated that 
he still had shrapnel in his right leg.  

In June 1997, the RO requested treatment records from Dr. 
Salzer.  He did not respond.  

On an August 1997 VA examination, the veteran reported that 
he was hit by shrapnel in July 1944 and sustained injuries to 
the left side of his back.  He stated that he was operated on 
and healed up very well.  He reported that his operation 
entailed the removal of a rib before he was sent back to his 
unit after his month-long hospitalization.  He now complained 
that he was unable to sit steadily for more than an hour and 
that he usually could manage driving somewhere only for 40 to 
50 minutes before he would have to stop and walk around.  He 
stated that if he stood for a long period of time he needed 
support for his back.  He reported that he walked one to two 
miles a day.  When asked to localize his pain, the veteran 
pointed first to his lumbar area and then the area where he 
had his injury.  There was pain between L1 and L3, with some 
minimal spasm, on physical examination.  The scar on his back 
was noted to be about 10 cm. on the lateral left posterior 
back.  It was well-healed and nontender.  Examination of the 
lumbar spine showed range of motion of flexion to 80 degrees, 
extension to 10 degrees, decreased lateral flexion to 10 
degrees to the left and right, and full truncal rotation.  
Examination of the right leg showed an indentation, like a 
dimple and crease mark, extending about 2 cm. in width.  In 
the area under the dimple, the veteran still had shrapnel in 
his gastrocnemius muscle posteriorly.  X-rays of the chest, 
kidneys, ureters, bladder, and lumbosacral spine revealed 
collapse and destruction of L1 vertebral body and metastatic 
disease myeloma.  The diagnoses were status post shrapnel 
injury with residual muscle impairment in the thoracic area, 
injury to the right gastrocnemius muscle of the right leg, 
and compression fracture and destruction of L1 vertebral 
body.

In an October 1997 decision, the RO denied increases in the 
veteran's residuals of a SFW of the middle one-third of the 
back with healed scar and MG XX involvement and SFW of the 
right leg with MG XI involvement.  

In his November 1997 notice of disagreement and January 1998 
substantive appeal, the veteran stated that his back 
condition was causing more pain and discomfort since the last 
VA examination and that his right leg still had shrapnel 
fragments and caused him more pain.  

On a February 1998 VA examination, the veteran reported that 
he sustained a shrapnel injury to his back and right calf 
area in 1944 for which he was hospitalized for 45 days and 
then returned to regular duty.  He stated that after 
discharge from service he became a student and then a store 
manager for approximately 40 years.  He was presently 
retired.  The veteran complained that he was unable to stand 
for long periods of time and unable to drive longer than 40 
minutes at a time.  On examination, the veteran could dress 
and undress normally.  His gait, toe walk, and heel walk were 
normal.  He had difficulty squatting.  There was a 4 inch 
well-healed scar in the left posterior lateral thorax area 
which was tender to palpation.  Examination of the 
lumbosacral spine showed decreased lumbar curvature and 
tenderness.  There were no paraspinal muscle spasms.  There 
was full range of motion.  Straight leg raising was positive 
on the left side at 40 degrees and on the right side at 35 
degrees.  The right calf area, posteriorly, had a 1 inch scar 
which was nontender to palpation.  There was no muscle 
atrophy noted.  An X-ray of the lumbosacral spine revealed a 
complete compression fracture at L1 and severe bony 
demineralization.  An X-ray of the right tibia and fibula 
revealed a metallic foreign body in the upper right calf and 
intact bones.  The diagnosis was post-traumatic arthritis of 
the lumbosacral spine.  

In August 1998, the VA examiner in February 1998 was 
requested to indicate whether the veteran had muscle atrophy 
in the area of the thoracic spine, especially in the area of 
the scar.  The examiner did not remember.  

VA X-rays of the lumbosacral spine in October 1998 revealed 
fracture and deformity of L1 with mild listhesis of L1 on L2.  
VA X-rays of the tibia and fibula in October 1998 revealed a 
small shrapnel fragment adjacent to the proximal tibia and an 
osteolytic lesion; there was no acute fracture or 
dislocation.

On a February 1999 VA examination, the veteran reported that 
he was injured in service by shrapnel which entered his right 
leg and lower back.  He stated that he underwent an operation 
on his lower back and that a rib was cut in order to remove 
shrapnel.  He reported he had aching pain in the lower back 
ever since that time.  He stated that he could not stand for 
longer than 10 minutes at one time and that he had limited 
bending and lifting.  He reported difficulty in finding the 
right sleeping position.  He noticed weakness in the lower 
back which fatigued easily.  He stated that he did not have 
either braces or canes and that he utilized no medications.  
He stated that he has not had any further surgery on his 
back.  Examination of the right lower extremity showed the 
veteran's gait appeared normal and the soles of both shoes 
had a normal wear pattern.  The right lower extremity 
fatigued somewhat easily.  The veteran reported he could walk 
for up to one-half mile without difficulty before he noted a 
mild aching pain.  There was a 1 inch dimpling in the 
posteromedial aspect of the veteran's calf, 11 inches above 
the medial malleolus.  There was no evidence of atrophy to 
palpation or to circumferential measurements 4 inches below 
the tibial tubercle.  The veteran could heel-and-toe walk 
without difficulty.  There was no pain to palpation over the 
dimpling site.  There was no swelling or adherent bone.  The 
right knee had full and painless range of motion.  
Examination of the lower back showed scarring 2 inches in 
length on the left lateral aspect of the distal thoracic 
spine in the area of the tenth rib.  There was no pain to 
palpation.  The veteran utilized no braces, crutches, or 
canes, and he did not take any medication.  The veteran 
reported that he could not stand for longer than 10 minutes 
at a time.  Sitting was "okay."  The veteran noticed his 
lower back to be weak and to fatigue easily.  The range of 
motion of the lumbar spine was 20 degrees of flexion, 5 
degrees of hyperextension, no lateral deviation toward the 
right or left, 10 degrees of rotation toward the right, and 
15 degrees of rotation toward the left.  Straight leg raising 
was negative, except for hamstring tightness on the right.  A 
neurological examination was within normal limits.  An X-ray 
of the lumbosacral spine revealed severe compression 
deformity of the L1 vertebral body, disc space narrowing 
noted at T12-L1, and facet joint osteoarthritis at L5-S1.  
The diagnoses were post shrapnel injury to the gastrocnemius 
of the right leg and degenerative joint disease of the lower 
back.  

II.  Analysis

Initially, it is noted that the veteran's claims for 
increased ratings for his residuals of a SFW of the mid back 
and a SFW of the right leg are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
claims which are plausible.  The Board is satisfied that all 
relevant evidence has been properly developed and that no 
further assistance is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

A.  Residuals of a SFW of the Mid Back

The veteran's service-connected residuals of a SFW of the 
back involve the middle back area (i.e, the dorsal/thoracic 
area).  Recent medical records show he now has a low back 
(i.e., lumbar area) disorder; however, the low back disorder 
is not service connected and associated impairment may not be 
considered when rating the service-connected residuals of a 
SFW of the middle back.  38 C.F.R. § 4.14.

The veteran is evaluated for his residuals of a SFW of the 
middle one-third of the back under 38 C.F.R. § 4.73, 
Diagnostic Code 5320, for injury to muscle group (MG) XX, the 
muscles that function to provide postural support of the body 
and extension and lateral movements of the spine.  These 
spinal muscles are the sacrospinalis (erector spinae and its 
prolongations in thoracic and cervical regions).  Code 5320 
contains rating criteria for disabilities involving (1) the 
cervical and thoracic region and (2) the lumbar region.  
Regarding the dorsal/thoracic area (which is the location of 
the veteran's SFW), a moderate disability warrants a 10 
percent rating, a moderately severe disability warrants a 20 
percent rating, and a severe disability warrants a 40 percent 
rating.  The veteran's residuals of a SFW of the mid back are 
currently evaluated as 10 percent disabling, indicating a 
moderate muscle disability in the thoracic region.  

In order for an increased rating to be assigned, the veteran 
must be shown to have a moderately severe injury to MG XX.  
38 C.F.R. § 4.73, Diagnostic Code 5320.  It is noted that the 
regulations for rating muscle injuries were revised effective 
July 3, 1997, while the veteran's claim for an increased 
rating was pending.  However, there were no substantive 
changes to Code 5320.  See 62 Fed. Reg. 30235-30240 (1997).  

The factors to be considered in evaluating residuals of a SFW 
are listed in 38 C.F.R. § 4.56.  Information in this 
regulation provides guidance only and is to be considered 
with all other factors in the individual case.  Robertson v. 
Brown, 5 Vet. App. 70 (1993).  (38 C.F.R. § 4.56 was also 
subject to minor revisions, effective July 3, 1997, but there 
were no substantive changes to this regulation.  See 62 Fed. 
Reg. 30235- 30240 (1997).)  

"Moderately severe" disability results from through and 
through or deep penetrating wounds with debridement or with 
prolonged infection or with sloughing of soft parts, and 
intermuscular cicatrization.  The record must show a 
prolonged hospitalization for treatment of a wound of a 
severe grade, as well as consistent complaints of the 
cardinal symptoms of muscle wounds and evidence of 
unemployability because of inability to keep up with work 
requirements, if present.  Objective findings should include 
scar evidence of the missile track through important muscle 
groups.  There should be moderate loss of deep fascia, or 
moderate loss of muscle substance, or moderate loss of normal 
firm resistance of muscles when compared with the sound side.  
Tests of the strength and endurance of the muscle groups 
involved when compared to the sound side should show positive 
evidence of marked or moderately severe loss.  38 C.F.R. § 
4.56.

"Severe" disability results from through and through or 
deep penetrating wounds with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  The record must 
show a history and complaints similar to those required for a 
moderately severe disability, but in aggravated form.  
Objective findings include extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in track of the missile.  Palpation should 
demonstrate moderate or extensive loss of deep fascia or of 
muscle substance.  There may be soft or flabby muscles in the 
wound area, and the muscles may not swell or harden normally 
in contraction.  Tests of strength and endurance may show 
positive signs of severe impairment of function.  Adaptive 
contraction of opposing groups of muscles or adhesion of scar 
tissue to bone in an area where bone is usually protected by 
muscle is indication of severe disability.  38 C.F.R. § 4.56.

The veteran's residuals of a SFW of the back also includes a 
healed scar.  Under applicable criteria, a 10 percent 
evaluation is warranted for superficial scars that are poorly 
nourished with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  A 10 percent evaluation is warranted 
for superficial scars that are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  When the requirements for a compensable rating under a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.  Scars may be evaluated for 
limitation of functioning of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805.  

The historical and recent medical records to include the VA 
examinations in 1997, 1998, and 1999 show that the veteran 
had residual muscle impairment in the thoracic area as the 
result of a mild, penetrating SFW to the left posterior chest 
in service.  Within a month of the injury, the veteran 
returned to duty.  Following service in 1948, moderate damage 
to MG XX was noted, without any evidence of atrophy.  There 
was no evidence of complaints or treatment of his service-
connected disability from 1948 until 1993 when he was treated 
for an unspecified back disorder by Dr. Salzer.  Thereafter, 
the veteran was examined three times by VA for complaints 
regarding his inability to sit steadily, drive, or stand for 
long periods of time without rest or support.  No atrophy of 
muscle was noted.  These complaints and findings of the 
veteran's SFW more closely approximate the criteria for a 
moderate muscle disability.  While the veteran's SFW of the 
mid back was a penetrating wound requiring debridement, which 
is contemplated by a moderately severe muscle injury, the 
historical evidence does not show that the veteran's wound 
was of severe grade when initially treated, that he was 
hospitalized for a prolonged period, that there was a 
consistent record of complaint of the cardinal symptoms of 
muscle wounds, or that he was unable to keep up with work 
requirements following service.  Moreover, there is no 
objective evidence of marked or moderately severe loss of 
muscle strength.  Accordingly, the Board finds that the 
residuals of a SFW of the mid back are properly rated as 10 
percent disabling under Code 5320.

As for the scar residuals, within a month of his SFW injury 
of the back (or left posterior chest, as noted in service 
medical records) the veteran's wound was noted to be 
superficial and well-healed.  After service, the veteran's 
scar continued to be well-healed, and it showed no signs of 
being depressed, adherent, or tender, with the single 
exception of the 1998 VA examination wherein the scar was 
tender to palpation.  This finding was not repeated on the 
most recent VA examination in 1999.  The evidence as a whole 
shows the scar is asymptomatic.  Accordingly, the Board finds 
that a separate 10 percent rating for a scar under Codes 7803 
or 7804 is not warranted.  

For the above-stated reasons, the preponderance of the 
evidence is against the claim for an increase in the 10 
percent rating for residuals of a SFW of the back.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



B.  Residuals of a SFW of the Right Leg

The veteran is evaluated for his residuals of a SFW of the 
right leg under 38 C.F.R. § 4.73, Diagnostic Code 5311, for 
injury to muscle group (MG) XI, the muscles that function to 
provide propulsion in plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  These muscles consist of the posterior and 
lateral crural muscles and muscles of the calf, that is, 
triceps surae (gastrocnemius and soleus), tibialis posterior, 
peroneus longus, peroneus brevis, flexor hallucis longus, 
flexor digitorum longus, popliteus, and plantaris.  Under 
Code 5311, a slight disability warrants a noncompensable 
rating, a moderate disability warrants a 10 percent rating, a 
moderately severe disability warrants a 20 percent rating, 
and a severe disability warrants a 30 percent rating.  The 
veteran's residuals of a SFW of the right leg are currently 
evaluated as noncompensable.  

In order for an increased rating to be assigned, the veteran 
must be shown to have a moderate injury to MG XI.  38 C.F.R. 
§ 4.73, Diagnostic Code 5311.  As noted above, the 
regulations for rating muscle injuries were revised effective 
July 3, 1997, while the veteran's claim for an increased 
rating was pending, but there were no substantive changes to 
Code 5320.  See 62 Fed. Reg. 30235-30240 (1997).  

Under the governing regulation, 38 C.F.R. § 4.56, "slight" 
(insignificant) disability results from a simple wound of 
muscle without debridement, infection or effects of 
laceration.  The record must show a wound of slight severity 
or relatively brief treatment and return to duty, healing 
with good functional results, and no consistent complaint of 
the cardinal symptoms of muscle injury or painful residuals.  
Objective findings should include minimum scar and slight, if 
any, evidence of fascial defect or of atrophy or of impaired 
tonus.  There should be no significant impairment of function 
and no retained metallic fragments.  38 C.F.R. § 4.56.

"Moderate" disability results from through and through or 
deep penetrating wounds of relatively short track, without 
residuals of debridement or of prolonged infection.  The 
record must show hospitalization for treatment of a wound and 
consistent complaints from the first examination forward of 
one or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include evidence of 
linear or relatively small scars indicating the relatively 
short track of the missile through muscle tissue.  There 
should be signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  38 C.F.R. § 4.56.

The factors in 38 C.F.R. § 4.56 to be considered in 
evaluating residuals of a SFW as either moderately severe or 
severe are listed in the preceding section pertaining to a 
SFW of the back. 

The historical and recent medical records to include the VA 
examinations in 1997, 1998, and 1999 show that the veteran 
had residual muscle impairment as the result of a mild, 
penetrating SFW to the right leg in service.  Within a month 
of the injury, the veteran returned to duty.  After service 
in 1948, the only noted residual of the SFW was an 
insignificant, asymptomatic scar on the right calf.  There 
was no evidence of complaints or treatment of his service-
connected disability from 1948 until 1997 when the veteran 
requested an increase in his disability rating due to 
shrapnel that he claimed was still in his right leg.  
Thereafter, the veteran was examined three times by VA.  In 
1997, VA noted injury to the right gastrocnemius muscle of 
the right leg.  At that time, the right leg showed an 
indentation under which there was shrapnel.  An X-ray 
confirmed the metallic foreign body in 1998.  On the 1999 VA 
examination, he could heel-and-toe walk without difficulty, 
his gait was normal, and there was no pain to palpation over 
the dimpling site, although the veteran reported a mild 
aching pain after walking one-half mile.  Moreover, his right 
lower extremity fatigued somewhat easily.  

The Board finds that, with application of the benefit-of-the-
doubt rule (38 U.S.C.A. § 5107(b)), these complaints and 
findings of the veteran's SFW of the right leg more closely 
approximate the criteria for a 10 percent rating under Code 
5311 for moderate muscle disability.  However, for the same 
reasons cited in regard to a SFW of the mid back, the record 
does not support a rating in excess of 10 percent under Code 
5311.  That is, the veteran's SFW of the right leg was a 
penetrating wound requiring debridement, which is 
contemplated by a moderately severe muscle injury, but the 
historical evidence does not show that the veteran's wound 
was of severe grade when initially treated, that he was 
hospitalized for a prolonged period, that there was a 
consistent record of complaint of the cardinal symptoms of 
muscle wounds, or that he was unable to keep up with work 
requirements after service.  Also, there is no objective 
evidence of marked or moderately severe loss of muscle 
strength.  Thus, no more than a 10 percent rating for 
residuals of a SFW of the right leg is warranted under Code 
5311.


ORDER

An increased rating for residuals of a SFW of the middle one-
third of the back with healed scar and MG XX involvement is 
denied.  

An increased rating to 10 percent for residuals of a SFW of 
the right leg with MG XI involvement is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

